Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 17/484,166 filed on 09/24/2021.  Claims 1-20 are pending in the application.

Specification
2.  The disclosure is objected to because of the following informalities: the cross-reference information must be updated by including information about issued patent/s.  Appropriate correction is required.
3.  Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1, 3-5, 8-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sponheimer et al. (U.S. Pub. No.: 20190135125 A1) in view of Akhavan-Tafti (U.S. Pub. No.: 20190381910).
5.  As to claims 1 and 15 Sponheimer describes:
Claim 1 A vehicle charging system (Abstract; Fig.1) for recharging a battery of a vehicle (for supplying energy to a battery 33 of a parked electrically powered motor vehicle 2 - Abstract; ¶ 42; Fig.1), the vehicle charging system comprising:
a mobile charging station (a mobile energy storage device/ autonomously driving charging robot 3 (vehicle charging station) – Abstract; ¶ 29; Fig.1, including:
a charger frame (as shown in Figs.4A-4B, outer trapezoidal contour of the mobile energy storage device/autonomously driving charging robot 3 (vehicle charging station) - Figs.4A-4B) with a plurality of drive wheels (he mobile energy storage device/autonomously driving charging robot 3 (vehicle charging station)  is a wheeled vehicle with the ability to drive autonomously in public traffic - ¶ 32; Figs.4A-4B);
a prime mover mounted to the charger frame and operable to drive one or more of the drive wheels to thereby propel the mobile charging station (the mobile energy storage device/autonomously driving charging robot 3 (vehicle charging station) has traction devices, such as wheels, to propel the mobile energy storage device/autonomously driving charging robot 3 (vehicle charging station) on an underlying surface; two wheels or all four wheels of the mobile energy storage device/autonomously driving charging robot 3 (vehicle charging station) may be each individually driven using hub motors 23, and two wheels or all four wheels of the mobile energy storage device/autonomously driving charging robot 3 (vehicle charging station) may be each steered via steering motors 24 - ¶¶ 48-49; Figs.4A-4B);
a fuel container mounted to the charger frame and storing a hydrogen-based fuel (at least one standard compressed hydrogen storage tank 14 - ¶ 44; Figs.4A-4B); 
a fuel cell system mounted to the charger frame, connected to the fuel container, and operable to convert the hydrogen-based fuel into electrical current (from the pressure regulating valve 15, a pressure line leads via an isolating valve 17 to a fuel cell 18 (i.e. a fuel cell system), which can produce electric current with a voltage given by the polarization curve of the fuel - ¶ 45; Figs.4A-4B); and
an electrical coupling mechanism mounted to the charger frame and configured to operatively connect the fuel cell system to the battery of the vehicle (the electrical output of the fuel cell 18 is electrically connected via an accumulator-DC converter 19 to a high-voltage accumulator 20 that provides a secondary power supply for peak loads by a drone/cable-connected road vehicle/lowerable platform 10  that makes a suitable electrical connection and charges the accumulator or battery of the vehicle 2 via the cable 9 and the electrical connection - ¶¶ 34; 34; Figs.1, 2C, 3A-3B; 4A-4B). 
With respect to claim 1 Sponheimer discloses a mobile charger controller (claims 11-12, 16 and 18), however he does not explicitly describe that the mobile charger controller communicatively connected to the prime mover and the fuel cell system, the mobile charger controller being programmed to: receive a charge request signal to recharge the battery of the vehicle; responsive to receiving the charge request signal, determining charger path plan data including a charger origin and destination for the mobile charging station; command the prime mover to propel the mobile charging station from the charger origin to the charger destination; and enable the fuel cell system to transmit electrical current to the battery of the vehicle via the electrical coupling mechanism.
As to claim 1 Akhavan-Tafti in combination with Sponheimer teaches a mobile charger controller communicatively connected to the prime mover and the fuel cell (a control system 103 comprising a sensors to monitor status of charge condition/fuel cell and drive condition/prime mover; an MPT (mobile power transmitter) management system/controller comprising at least one computer of the MPT management/control system 103 associated with said facility and at least one MPT 100 with compatible charging accommodations for a PR (power receiver) 102 and equipped with safety procedures and control, drive, communication, power source, and charging systems to deliver power to a PR according to a PR-request to charge at a location of the PR  - ¶¶ 51-54; 76; Fig.2), the mobile charger controller being programmed to (said MPT management/control system 103 and MPT with improved operational and safety features being comprised of):
receive a charge request signal to recharge the electric-drive vehicle (MPT 100 receives a charging service request from PR 102 via the cloud 114 or a parking vending machine; a PR-request received by the computer of the MPT management/control system 103 for the PR 102 - ¶¶ 63; 74; 76-77);
responsive to receiving the charge request signal, determining charger path plan data including a charger origin and destination for the mobile charging station (instructions sent from the computer of the MPT management/control system 103 to the communication system 107 of the MPT 100 to send the MPT 100 to the charging zone according to instructions and responsive to the received request - ¶¶ 74; 76; 79; 92; 95);
command the prime mover to propel the mobile charging station from the charger origin to the charger destination (the MPT 100 is configured to relocate the MPT 100 (charger origin) to a location of PR 102 (charger destination) using a motor or engine of the drive system 105 controlled by the MPT management/control system 103; the MPT 100 is informed of the charging service in step 201 may move to the PR 102 requesting for a charge by rotating toward it in step 212 - ¶¶ 51-53; 56-57; 79; 94-95); and
enable the fuel cell to transmit electrical current to the traction battery pack of the electric-drive vehicle via the electrical coupling mechanism (the computer of the MPT management/control system 103 instructs the MPT 100 to initiate charging battery of PR 102 after the MPT 100 arriving at the charging zone - ¶¶ 76; 80-83; 92; 95).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Akhavan-Tafti’s teaching regarding the mobile charger controller communicatively connected to the prime mover and the fuel cell system, the mobile charger controller being programmed to: receive a charge request signal to recharge the battery of the vehicle; responsive to receiving the charge request signal, determining charger path plan data including a charger origin and destination for the mobile charging station; command the prime mover to propel the mobile charging station from the charger origin to the charger destination; and enable the fuel cell system to transmit electrical current to the battery of the vehicle via the electrical coupling mechanism to modify Sponheimer’s invention by providing the mobile charger controller that can autonomously perform steps shown above, thereby creating a decentralized charging network between the mobile charging station and the vehicle and making the mobile charger more independent from a control center (¶ 117).
6.  Claim 15 describes similar features as claim 1, and will have the same reasoning for rejection under 35 U.S.C. 103 as set forth above.
7.  As to claims 4, 8, 11 and 13 Sponheimer in combination with Akhavan-Tafti recites:
Claim 4 The vehicle charging system further comprising a steering system
mounted to the charger frame and operable to rotate at least one of the drive wheels to thereby govern a travel direction of the mobile charging station (¶¶ 20; 48-49);
Claim 8 The vehicle charging system, wherein the fuel container includes a
liquid-hydrogen storage tank, a compressed-hydrogen gas storage tank, and/or a metal-hydride solid hydrogen storage tank (¶¶ 22; 51-53);
Claim 11 The vehicle charging system, wherein the electrical coupling mechanism includes a plug-in electrical connector and/or an electromagnetic wireless charging pad (¶¶ 19; 34-36; 38);
Claim 13 The vehicle charging system, wherein the prime mover includes an electric traction motor (¶¶ 48-49; Figs.4A-4B).
7.  As to claims 3, 5, 9-10, 12, 14, 16, 17 and 19 Akhavan-Tafti in combination with Sponheimer describes:
Claim 3 The vehicle charging system further comprising an electronic user input device mounted to the charger frame and configured to receive a user selection from a user to govern the recharging of the battery of the vehicle (¶¶ 124-125); 
Claims 5, 19 The vehicle charging system/method further comprising a radio signal receiver mounted to the charger frame and communicatively connected to the mobile charger controller, the radio signal receiver being configured to receive a radio signal from a radio transmitter indicative of a route from the charger origin to the charger destination (¶¶ 51-53; 56-57; 79; 94-95; 117; 124);
Claims 9, 16 The vehicle charging system/method, wherein the mobile charger controller is further programmed to retrieve a route planning algorithm and geolocation diagrams that map a parking area within which travels the mobile charging station (¶¶ 51; 53; 62-64; 74; 76; 79; 92; 95); 
Claims 10, 17 The vehicle charging system/method, wherein the mobile charger controller is further programmed to determine a predicted route from the charger origin to the charger destination using the route planning algorithm and the geolocation diagrams; and determine, using the predicted route, a sequence of trajectory commands for navigating the mobile charging station from the charger origin to the charger destination (¶¶ 51-54; 62-65; 74; 76; 79; 92; 95; 121);  
Claim 12 The vehicle charging system further comprising a seat and/or a platform mounted to the charger frame and configured to support thereon a user of the mobile charging station; and a manually operated steering mechanism mounted to the charger frame and configured to govern a travel direction of the mobile charging station (¶¶ 12; 55-56; 119; 125-126; Figs. 15-16);
Claim 14 The vehicle charging system, wherein the mobile charger controller is resident to the mobile charging station and mounted to the charger frame (¶¶ 51-52; Fig.2).
8.  Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sponheimer in view of Akhavan-Tafti and further in view of Kikuchi et al. (U.S. Patent 7,788,925).
With respect to claim 2 Sponheimer and Akhavan-Tafti do not explicitly describe that the fuel cell includes polymer electrolyte membrane (PEM).
As to claim 2 Kikuchi in combination with Sponheimer and Akhavan-Tafti teaches that the fuel cell includes polymer electrolyte membrane (PEM) (col.2, ll.8-10; col.2, ll.22-23; col.2, ll.39-41; col.3, ll.62-67; col.4, ll.1-5).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Kikuchi’s teaching regarding 
the fuel cell that includes polymer electrolyte membrane to modify Sponheimer’s and Akhavan-Tafti’s inventions to use the solid polymer electrolyte membrane type fuel cell operable at room temperature, so that the vehicle power generation system can operate while the vehicle is parked (col.4, ll.1-5).
9.  Claims 6-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sponheimer in view of Akhavan-Tafti and further in view of Li (Pub. No.: CN 211899921 U).
With respect to claims 6-7 and 18 Sponheimer and Akhavan-Tafti do not explicitly describe the vehicle charging system further comprising a guide sensor mounted to the charger frame and communicatively connected to the mobile charger controller, the guide sensor being configured to detect a guide tape or paint on a surface of a parking area within which travels the mobile charging station.
As to claims 6-7 and 18 Li in combination with Sponheimer and Akhavan-Tafti discloses:
Claim 6 The vehicle charging system (Abstract) further comprising a guide sensor mounted to the charger frame and communicatively connected to the mobile charger controller, the guide sensor being configured to detect a guide tape or paint on a surface of a parking area within which travels the mobile charging station (page 3; page 4, ¶ 1; page 5, ¶ 1; page 7, ¶ 1; page 8, ¶ 2);
Claims 7, 18 The vehicle charging system/method, wherein the guide sensor is configured to detect a color or magnetic characteristic of the guide tape or paint, and wherein the mobile charger controller is further programmed to receive sensor signals from the guide sensor indicative of a route, demarcated by the guide tape or paint, from the charger origin to the charger destination; determine, using the sensor signals, steering trajectories for guiding the mobile charging station from the charger origin to the charger destination; and transmit command signals to a steering system mounted to the charger frame to guide the mobile charging station in accordance with the determined steering trajectories (page 3; page 4, ¶ 1; page 5, ¶ 1; page 7, ¶ 1; page 8, ¶ 2; claim 9).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Li’s teaching regarding the vehicle charging system further comprising a guide sensor mounted to the charger frame and communicatively connected to the mobile charger controller, the guide sensor being configured to detect a guide tape or paint on a surface of a parking area within which travels the mobile charging station to modify Sponheimer’s and Akhavan-Tafti’s inventions to well solve the difficult problem of automatic energy automobile charging in the garage or parking area (page 2, ¶ 7).
10.  Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sponheimer in view of Akhavan-Tafti and further in view of Kwapisz (U.S. Pub. No.: 20220118878 A1).
With respect to claim 20 Sponheimer and Akhavan-Tafti do not explicitly describe the method, wherein the radio transmitter includes a plurality of radio beacons distributed about a parking area, the method further comprising receiving, via the radio signal receiver from the radio beacons, radio signals indicative of locations on the route from the charger origin to the charger destination; determining, using the received radio signals, steering trajectories for guiding the mobile charging station from the charger origin to the charger destination; and transmitting command signals to the steering system to guide the mobile charging station in accordance with the determined steering trajectories.
As to claim 20 Kwapisz in combination with Sponheimer and Akhavan-Tafti discloses the method, wherein the radio transmitter includes a plurality of radio beacons distributed about a parking area, the method further comprising: receiving, via the radio signal receiver from the radio beacons, radio signals indicative of locations on the route from the charger origin to the charger destination; determining, using the received radio signals, steering trajectories for guiding the mobile charging station from the charger origin to the charger destination; and transmitting command signals to the steering system to guide the mobile charging station in accordance with the determined steering trajectories (Abstract; ¶¶ 29-30; 49; 52-53; 57; 60-62; 78-79; 86).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Kwapisz s teaching regarding the method, wherein the radio transmitter includes a plurality of radio beacons distributed about a parking area, the method further comprising receiving, via the radio signal receiver from the radio beacons, radio signals indicative of locations on the route from the charger origin to the charger destination; determining, using the received radio signals, steering trajectories for guiding the mobile charging station from the charger origin to the charger destination; and transmitting command signals to the steering system to guide the mobile charging station in accordance with the determined steering trajectories to modify Sponheimer’s and Akhavan-Tafti’s inventions to provide fully autonomous mode, wherein the mobile charging station is configured to manage route selection, route navigation, route piloting, and alignment of the mobile charging station at the desired location, initiate the electricity transfer, request recharging, and other operations, without human intervention (¶ 26).

Conclusion
11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/          Primary Examiner, Art Unit 2851